Order entered October 23, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00706-CV

                              SAMUEL T. RUSSELL, Appellant

                                                V.

   DALLAS INDEPENDENT SCHOOL DISTRICT DALLAS COUNTY, TX, Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-19-02493

                                            ORDER
       The reporter’s record in this case is overdue. By letter dated October 4, 2019, we

informed appellant that the court reporter notified us that the reporter’s record had not been filed

because appellant had not (1) requested the record; or (2) paid for or made arrangements to pay

for the record.

       We directed appellant to provide the Court with written verification showing the

reporter’s record had been requested and that appellant had paid for or made arrangements to pay

for the record or had been found entitled to proceed without payment of costs. We cautioned

appellant that failure to provide the required documentation within ten days might result in the

appeal being ordered submitted without the reporter’s record.
          By letter dated October 14, 2019, appellant responded and notified the Court that he had

requested the reporter’s record but had not paid for the record because he had not been notified

of the cost. Appellant also notified the Court he has determined to proceed without the reporter’s

record.

          Accordingly, we ORDER this appeal submitted without a reporter’s record. Appellant’s

brief is due THIRTY DAYS from the date of this order.


                                                      /s/    BILL WHITEHILL
                                                             JUSTICE